Reese, J.
The defendant in error brought suit against the plaintiff in error in justice court, in Nuckolls county, for the sum of one dollar and fifteen cents. The action was brought in the name of W. S. Knapp, plaintiff. On the return day the plaintiff in error appeared specially : “ 1st. To object to the jurisdiction of the court over defendant, because there has been no proper notice served upon defendant and, “2d. Because the plaintiff has no legal capacity to sue in the name or initial letters of the name W. S. Knapp.”
These objections were both overruled by the justice. The plaintiff in error declining to appear further, a trial was had, which resulted in a finding of one dollar and fifteen cents in favor of the defendant in error. The cause was then removed to the district court by plaintiff in'error, who sought to reverse the decision of the justice of the peace. The decision of the justice was affirmed by the district court, and he now prosecutes error to this court.
The first objection presented to the justice is too general. If by the term “ notice ” the plaintiff in error referred to - the summons, he should have specified wherein it was defective.
The second objection is not well taken. The jurisdiction of the court over the person is obtained by the service of *55process. Frazier v. Miles, 10 Neb., 113. Process had been served on the plaintiff in error, therefore the court had jurisdiction over him.
The proper method of raising the question, sought to be presented by the plaintiff in error, if it can be done at all, is by a plea in abatement. Maxwell’s Practice, p. 379.
The plaintiff in error alleges in his petition that the justice erred in rendering judgment against him for $81.15. If such a judgment has been entered it is clearly erroneous. The original transcript of the justice of the peace is on file in the record in this court. From an inspection of this transcript it is very difficult to determine the amount found due the defendant in error, but we think it suffi•ciently appears that the amount is $1.15, and the judgment will be affirmed for that sum.
Judgment affirmed.
The other judges concur.